Citation Nr: 1821493	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-14 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a respiratory condition to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service in the United States Marine Corps (USMC) from January 1972 to July 1973.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appeal was previously remanded in July 2013 and December 2014 for additional claim development and has now been returned to the Board for further adjudication.

As the Board previously noted in its December 2014 decision, the December 2009 RO decision adjudicated the claims on appeal as petitions to reopen on the basis of new and material evidence.  However, because the Board determined that pertinent service personnel records had been associated with the claims file after the last final rating decision issued in June 2001, the Veteran has not been required to submit new and material evidence to reopen his claims of service connection for a bilateral foot condition and respiratory disorder consistent with 38 C.F.R. § 3.156(c) (2017).

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing has been associated with the claims file.

The Veteran's current representative submitted a March 2018 appellate brief pointing out that the Veteran had provisionally appointed The American Legion as his representative in October 2014 and that the Veteran was previously represented by the Military Order of the Purple Heart at his April 2014 Board hearing.  A review of the record reveals that in a July 2014 notification letter from the Board, the Veteran was notified that his appeal had been certified to the Board and that the appellate record had been transferred there.  The March 2018 brief also observed that the Veteran did not submit a good cause motion for his change of representation in October 2014.

Under 38 C.F.R. § 20.1304 (2017), once an appellant is notified that the his or her appeal has been certified to the Board for appellate review and that the appellate record has been transferred there, he or she has 90 days following the mailing of the certification notice or until the date of Board's appellate decision, whichever is first, to request a change in representation.  If a change of representation is submitted after 90 days, it must be accompanied by a good cause motion.  38 C.F.R. § 20.1304(b).  If good cause is not shown, the request for a change in representation should be referred by the Board to the Agency of Original Jurisdiction (AOJ) upon completion of action on the pending appeal.  Although the Board acknowledges that it did not issue such a referral in the December 2014 Board decision, the AOJ subsequently recognized the American Legion as the Veteran's representative and provided the Veteran's representative an opportunity to submit argument in support of his appeal.  Accordingly, the Board finds that the Veteran was not prejudiced by the December 2014 Board decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

First, addressing the Veteran's bilateral foot claim, the Board observes that the Veteran's September 1971 induction examination includes a finding of asymptomatic pes planus. The December 2014 Board decision directed the AOJ to provide the Veteran with a VA examination along with various etiology opinions, addressing foot conditions pre-existing active duty service and directly incurred during active duty service.  

The Board notes that because pes planus was noted on the Veteran's induction examination, he is not entitled to the presumption of soundness for that condition.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2017).  However, with respect to any other foot condition on appeal, the presumption of soundness may apply, unless it is rebutted.  See id. 

The January 2016 VA examination report indicated that the Veteran had the following foot conditions: (1) mild hallux valgus deformity bilaterally, currently asymptomatic; (2) mild pes planus bilaterally, currently asymptomatic; (3) hammertoe, little toe, bilaterally; and (4) heloma molle (soft corn), 4th interspace, bilaterally.  Service treatment records document bilateral foot complaints to include bilateral pes planus and hallux valgus, as well as a corn on the bilateral 5th metatarsal, and heloma molle bilaterally on the 4th metatarsal.  Post-service VA treatment records from May 1974 and March 1981 indicate that the Veteran was treated for "heloma" soft corn bilaterally and heloma dura on the 5th bilaterally due to narrow shoes, and complained of soft corn between his toes on both of his feet in March 1981.  An August 1974 VA examination reflects minimal lateral rotation of both 5th little toes.  The Veteran reported onset of foot pain symptoms due to boots that were not wide enough during his active duty service.

Although the examiner provided various etiology opinions, she did not provide a responsive etiology opinion to as to whether the Veteran had a bilateral foot condition that clearly and unmistakably pre-existed his active duty service and clearly and unmistakably was not aggravated by or during his active duty service.  Rather, she reiterated the findings of the May 1973 Medical Board decision.  Additionally, she indicated that the bilateral hammer toe and heloma molle were more likely than not secondary to his known congenital abnormalities and fault inherent biomechanics naturally predisposing him to a variety of foot complaints throughout his lifetime and that therefore neither condition was incurred in or related to service.  Additionally, to the extent that the Veteran's bilateral hammertoes and heloma molle are considered to be related to a congenital defect, the Board notes that while defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law, many such defects can be subject to superimposed disease or injury.  38 C.F.R. § 3.303 (c) (2017); VAOPGCPREC 82-90.  If, during service, a superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Thus, to the extent that the Veteran's heloma molle has been attributed to congenital abnormalities, this theory of entitlement must also be considered.  Accordingly, remand of the Veterans' claim is required for procurement of a responsive etiology opinion that addresses the theories of entitlement that have been raised.

Addressing the Veteran's respiratory claim, a review of the claims file reveals that the Veteran was provided a VA examination in January 2016.  Although the examiner found that the Veteran's asthma had clearly and unmistakably existed prior to the Veteran's active duty service, the examiner did not provide a responsive etiology opinion as to whether there was clear and unmistakable evidence that the Veteran's asthma was not aggravated during active duty service.  Instead, the examiner provided conclusions as to there being no clear or significant evidence of permanent aggravation, despite also finding that the Veteran's asthma was clearly exacerbated during his active duty service.  Accordingly, remand of this claim is required for provision of an addendum opinion.

Finally, as a review of the records reveals that the Veteran receives VA treatment for the conditions on appeal, on remand, any outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran's claims file to an appropriate clinician for procurement of an addendum opinion for the Veteran's diagnosed bilateral foot disabilities diagnosed in January 2016 (pes planus, hallux valgus, hammertoe, and heloma molle).  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner should provide the following etiology opinions with regard to the Veteran's diagnosed bilateral foot disabilities:

i. With regard to the Veteran's pre-existing bilateral pes planus, is there clear and unmistakable evidence that the Veteran's bilateral pes planus was aggravated beyond its natural progression during active duty service.  

ii. With regard to the Veteran's hallux valgus, is there clear and unmistakable evidence that the condition pre-existed the Veteran's active duty service?  If so, is there clear and unmistakable evidence that the hallux valgus was NOT aggravated during the Veteran's active duty service? 

iii. If the examiner finds that there is not clear and unmistakable evidence that the Veteran's hallux valgus pre-existed service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) the Veteran's hallux valgus condition: (1) began during active service; or (2) is related to any in-service event or injury, to include wearing boots that were too tight.

iv. Are the bilateral pes planus and bilateral hallux valgus conditions considered congenital defects?  If so, it is at least as likely as not that a congenital defect incurred a superimposed disease or injury that began during active service, or is related to any in-service event or injury to include wearing boots that were too tight?  In this regard, the examiner should address whether the Veteran's hammertoe and heloma molle conditions may be considered superimposed injuries.  The examiner should specifically address the findings of the January 2016 VA examination report, service treatment records documenting the presence of a corn on the bilateral 5th metatarsal and heloma molle bilaterally on the 4th metatarsal, May 1974 and March 1981 post-service treatment records, and the August 1974 VA examination report indicating that there was minimal lateral rotation of the bilateral 5th little toes.

v. If the examiner finds that neither the Veteran's hammertoe nor his heloma molle conditions are superimposed injuries due to a congenital defect, is it at least as likely as not (50 percent or greater probability) the Veteran's hammertoe and heloma molle: (1) began during active service; or (2) are related to any in-service event or injury, to include wearing tight boots.  The examiner should specifically address the Veteran's service treatment records documenting the presence of a corn on the bilateral 5th metatarsal, and heloma molle bilaterally on the 4th metatarsal, May 1974 and March 1981 post-service treatment records, and the August 1974 VA examination report indicating that there was minimal lateral rotation of the bilateral 5th little toes.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Provide the Veteran's claims file to the clinician who conducted the January 2016 respiratory examination for procurement of an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner should provide the following opinions:

i. Is there clear and unmistakable evidence that the Veteran's asthma was NOT aggravated during his active duty service?

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




